205 Md. 642 (1954)
109 A.2d 51
HANDS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 14, October Term, 1954.]
Court of Appeals of Maryland.
Decided November 11, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus.
The petitioner was tried, convicted, and sentenced on February 11, 1954, by Judge Warnken, of the Criminal Court of Baltimore City, to eighteen months in the Maryland House of Correction for violation of probation on the charge of non-support.
Petitioner's only contention in this Court is that he was not credited with the time he spent in the Baltimore City jail from January 30, 1954, to February 11, 1954, while awaiting trial. Petitioner was given credit for two days out of the twelve days he spent in the Baltimore City jail. There is no law in this State which requires that a sentence shall date from the time of the defendant's arrest. Baldwin v. Warden, 201 Md. 657, 658, 92 A.2d 739; Agner v. Warden, 203 Md. 665, 666, 667, 99 A.2d 735. If the ten days which petitioner spent in jail, and for which he claims credit, are added to the *644 sentence of eighteen months, the total does not exceed the maximum penalty for the offense. Code, (1951), Article 27, Section 96. The Court of Appeals generally has no power to determine the penalty within the statutory limits. Reid v. State, 200 Md. 89, 88 A.2d 478; Baldwin v. Warden, supra; Agner v. Warden, supra.
Application denied, with costs.